


Exhibit 10.46

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective April 1, 2009 (“Effective
Date”), is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”), and Susan Lanigan (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Company desires to employ Employee upon the terms and subject to the
conditions hereinafter set forth, and Employee desires to accept such
employment;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Employment Terms

 

1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Employee as Executive Vice President and
General Counsel of Dollar General Corporation.

 

2.             Term.  The term of this Agreement shall be until the third annual
anniversary of the Effective Date (“Term”), unless otherwise terminated pursuant
to Sections 7, 8, 9, 10 or 11 hereof. The Term shall be automatically extended
after the third annual anniversary of the Effective Date from month to month,
for up to six (6) months, unless the Company gives written notice to Employee at
least one month prior to the expiration of the original or any extended Term
that no extension or further extension, as applicable, will occur or unless the
Company replaces this Agreement with a new agreement or, in writing, extends or
renews the Term of this Agreement for a period that is longer than six months
from the expiration of the original Term. Unless otherwise noted, all references
to the “Term” shall be deemed to refer to the original Term and any extension or
renewal thereof.

 

3.             Position, Duties and Administrative Support.

 

a.                Position.  Employee shall perform the duties of the position
noted in Section 1 above and shall perform such other duties and
responsibilities as Employee’s supervisor or the Company’s CEO may reasonably
direct.

 

b.                Full-Time Efforts.  Employee shall perform and discharge
faithfully and diligently such duties and responsibilities and shall devote
Employee’s full-time efforts to the

 

--------------------------------------------------------------------------------


 

business and affairs of Company.  Employee agrees to promote the best interests
of the Company and to take no action that is likely to damage the public image
or reputation of the Company, its subsidiaries or its affiliates.

 

c.                Administrative Support.  Employee shall be provided with
office space and administrative support.

 

d.                No Interference With Duties.  Employee shall not devote time
to other activities which would inhibit or otherwise interfere with the proper
performance of Employee’s duties and shall not be directly or indirectly
concerned or interested in any other business occupation, activity or interest
other than by reason of holding a non-controlling interest as a shareholder,
securities holder or debenture holder in a corporation quoted on a nationally
recognized exchange (subject to any limitations in the Company’s Code of
Business Conduct and Ethics).  Employee may not serve as a member of a board of
directors of a for-profit company, other than the Company or any of its
subsidiaries or affiliates, without the express approval of the CEO and the
Compensation Committee of the Board. Under no circumstances may Employee serve
on more than one other board of a for-profit company.

 

4.             Work Standard.  Employee agrees to comply with all terms and
conditions set forth in this Agreement, as well as all applicable Company work
policies, procedures and rules.  Employee also agrees to comply with all
federal, state and local statutes, regulations and public ordinances governing
Employee’s performance hereunder.

 

5.             Compensation.

 

a.                Base Salary.  Subject to the terms and conditions set forth in
this Agreement, the Company shall pay Employee, and Employee shall accept, an
annual base salary (“Base Salary”) of no less than Four Hundred Fifty-Six
Thousand Seven Hundred Seventeen Dollars ($456,717).  The Base Salary shall be
paid in accordance with Company’s normal payroll practices (but no less
frequently than monthly) and may be increased from time to time at the sole
discretion of the Company.

 

b.                Incentive Bonus.  Employee’s incentive compensation for the
Term of this Agreement shall be determined under the Company’s annual bonus
program for officers at Employee’s grade level, as it may be amended from time
to time.  The actual bonus paid pursuant to this Section 5(b), if any, shall be
based on criteria established by the Board, its Compensation Committee and/or
the CEO, as applicable, in accordance with the terms and conditions of the
annual bonus program for officers. Any bonus payments due hereunder

 

2

--------------------------------------------------------------------------------


 

shall be payable to the Employee no later than 2 1/2 months after the end of the
Company’s taxable year or the calendar year, whichever is later, in which
Employee is first vested in such bonus payments for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”).

 

c.                Vacation.  Employee shall be entitled to three weeks paid
vacation time within the first year of employment. After five years of
employment, Employee shall be entitled to four weeks paid vacation. Vacation
time is granted on the anniversary of Employee’s hire date each year. Any
available but unused vacation as of the annual anniversary of employment date or
at Employee’s termination date shall be forfeited.

 

d.                Business Expenses.  Employee shall be reimbursed for all
reasonable business expenses incurred in carrying out the work hereunder. 
Employee shall adhere to the Company’s expense reimbursement policies and
procedures. In no event will any such reimbursement be made later than the last
day of the calendar year following the calendar year in which Employee incurs
the reimbursable expense.

 

e.                Perquisites.  Employee shall be entitled to receive such other
executive perquisites, fringe and other benefits as are provided to officers at
the same grade level under any of the Company’s plans and/or programs in effect
from time to time.

 

6.             Benefits.  During the Term, Employee (and, where applicable,
Employee’s eligible dependents) shall be eligible to participate in those
various Company welfare benefit plans, practices and policies in place during
the Term (including, without limitation, medical, pharmacy, dental, vision,
disability, employee life, accidental death and travel accident insurance plans
and other programs, if any) to the extent allowed under and in accordance with
the terms of those plans.  In addition, Employee shall be eligible to
participate, pursuant to their terms, in any other benefit plans offered by the
Company to similarly-situated officers or other employees from time to time
during the Term (excluding plans applicable solely to certain officers of the
Company in accordance with the express terms of such plans).  Collectively the
plans and arrangements described in this Section 6, as they may be amended or
modified in accordance with their terms, are hereinafter referred to as the
“Benefits Plans.”  Notwithstanding the above, Employee understands and
acknowledges that Employee is not eligible for benefits under any other
severance plan, program, or policy maintained by the Company, if any exists, and
that the only severance benefits Employee is entitled to are set forth in this
Agreement.

 

3

--------------------------------------------------------------------------------


 

7.             Termination for Cause.  This Agreement is not intended to change
the at-will nature of Employee’s employment with Company, and it may be
terminated at any time by either party, with or without cause. If this Agreement
is terminated by Company for “Cause” (Termination for Cause) as that term is
defined below, it will be without any liability owing to Employee or Employee’s
dependents and beneficiaries under this Agreement, (recognizing, however, that
benefits covered by or owed under any other plan or agreement covering Employee
shall be governed by the terms of such plan or agreement).  Any one of the
following conditions or Employee conduct shall constitute “Cause”:

 

a.                Any act involving fraud or dishonesty, or any material act of
misconduct relating to Employee’s performance of his or her duties hereunder;

 

b.                Any material breach of any SEC or other law or regulation or
any Company policy governing trading or dealing with stocks, securities, public
debt instruments, bonds, or investments and the like or with inappropriate
disclosure or “tipping” relating to any stock, security, public debt instrument,
bond or investment;

 

c.                Any material violation of the Company’s Code of Business
Conduct and Ethics (or the equivalent code in place at the time);

 

d.                Other than as required by law, the carrying out of any
activity or the making of any public statement which prejudices or reduces the
good name and standing of Company or any of its affiliates or would bring any
one of these into public contempt or ridicule;

 

e.                Attendance at work in a state of intoxication or being found
with any drug or substance possession of which would amount to a criminal
offense;

 

f.                 Assault or other act of violence;

 

g.                Conviction of or plea of guilty or nolo contendre to any
felony whatsoever or any misdemeanor that would preclude employment under the
Company’s hiring policy; or

 

h.                Willful or repeated refusal or failure substantially to
perform Employee’s material obligations and duties hereunder or those reasonably
directed by Employee’s supervisor, the CEO and/or the Board (except in
connection with a Disability).

 

A termination for Cause shall be effective when the Company has given Employee
written notice of its intention to terminate for Cause, describing those acts or
omissions that are believed to constitute Cause, and has given Employee ten days
to respond.

 

4

--------------------------------------------------------------------------------


 

8.             Termination upon Death.  Notwithstanding anything herein to the
contrary, this Agreement shall terminate immediately upon Employee’s death, and
the Company shall have no further liability to Employee or Employee’s dependents
and beneficiaries under this Agreement, except for those benefits owed under any
other plan or agreement covering Employee which shall be governed by the terms
of such plan or agreement.

 

9.             Disability.  If a Disability (as defined below) of Employee
occurs during the Term, unless otherwise prohibited by law, the Company may
notify Employee of the Company’s intention to terminate Employee’s employment. 
In that event, employment shall terminate effective on the termination date
provided in such notice of termination (the “Disability Effective Date”), and
this Agreement shall terminate without further liability to Employee, Employee’s
dependents and beneficiaries, except for those benefits owed under any other
plan or agreement covering Employee which shall be governed by the terms of such
plan or agreement.  In this Agreement, “Disability” means:

 

a.                A long-term disability, as defined in the Company’s applicable
long-term disability plan as then in effect, if any; or

 

b.                Employee’s inability to perform the duties under this
Agreement in accordance with the Company’s expectations because of a medically
determinable physical or mental impairment that (i) can reasonably be expected
to result in death or (ii) has lasted or can reasonably be expected to last
longer than ninety (90) consecutive days.  Under this Section 9(b), unless
otherwise required by law, the existence of a Disability shall be determined by
the Company, only upon receipt of a written medical opinion from a qualified
physician selected by or acceptable to the Company.  In this circumstance, to
the extent permitted by law, Employee shall, if reasonably requested by the
Company, submit to a physical examination by that qualified physician. Nothing
in this Section 9(b) is intended to nor shall it be deemed to broaden or modify
the definition of “disability” in the Company’s long-term disability plan.

 

10.          Employee’s Termination of Employment.

 

a.                Notwithstanding anything herein to the contrary, Employee may
terminate employment and this Agreement at any time, for no reason, with thirty
(30) days written notice to Company (and in the event that Employee is providing
notice of termination for Good Reason, Employee must provide such notice within
30 days after the event purported to give rise to Employee’s claim for Good
Reason first occurs).  In such event, Employee shall not be entitled to those
payments and benefits listed in Sections 11 or 12 below unless Employee

 

5

--------------------------------------------------------------------------------


 

terminates employment for Good Reason, as defined below, or unless
Section 11(a)(iii) applies.

 

b.                Upon any termination of employment, Employee shall be entitled
to any earned but unpaid Base Salary through the date of termination and such
other vested benefits under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement. Notwithstanding
anything to the contrary herein, such unpaid Base Salary shall be paid to
Employee as soon as practicable after the effective date of termination in
accordance with the Company’s usual payroll practices (not less frequently than
monthly); provided, however, that if payment at such time would result in a
prohibited acceleration under Section 409A of the Internal Revenue Code, then
such amount shall be paid at the time the amount would otherwise have been paid
absent such prohibited acceleration.

 

c.                Good Reason shall mean any of the following actions taken by
the Company:

 

(i)                  A reduction by the Company in Employee’s Base Salary or
target bonus level;

 

(ii)                 The Company shall fail to continue in effect any
significant Company-sponsored compensation plan or benefit (without replacing it
with a similar plan or with a compensation equivalent), unless such action is in
connection with across-the-board plan changes or terminations similarly
affecting at least 95 percent of all officers of the Company or 100 percent of
officers at the same grade level;

 

(iii)                The Company’s principal executive offices shall be moved to
a location outside the middle-Tennessee area, or Employee is required (absent
mutual agreement) to be based anywhere other than the Company’s principal
executive offices;

 

(iv)                Without Employee’s written consent, the assignment to
Employee by the Company of duties inconsistent with, or the significant
reduction of the title, powers and functions associated with, Employee’s
position, title or office as described in Section 3 above, unless such action is
the result of a restructuring or realignment of duties and responsibilities by
the Company, for business reasons, that leaves Employee at the same rate of Base

 

6

--------------------------------------------------------------------------------


 

Salary, annual target bonus opportunity, and officer level (i.e., Executive Vice
President, etc.) and with a similar level of responsibility, or unless such
action is the result of Employee’s failure to meet pre-established and objective
performance criteria;

 

(v)                 Any material breach by the Company of this Agreement; or

 

(vi)                The failure of any successor (whether direct or indirect, by
purchase, merger, assignment, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

Good Reason shall not include Employee’s death, Disability or Termination for
Cause or Employee’s termination for any reason other than Good Reason as defined
above.

 

d.                Prior to Employee being entitled to the payments or benefits
described in Sections 11 or 12 below, the Company shall have the opportunity to
cure any claimed event of Good Reason within thirty (30) days after receiving
written notice from Employee specifying the same.

 

11.          Termination without Cause or by Employee for Good Reason.

 

a.                The continuation of Base Salary and other payments and
benefits described in Section 11(b) shall be triggered only upon one or more of
the following circumstances:

 

(i)                  The Company terminates Employee (as it may do at any time)
without Cause; it being understood that termination by death or Disability does
not constitute termination without Cause;

 

(ii)                 Employee terminates for Good Reason;

 

(iii)                The Company fails to offer to renew, extend or replace this
Agreement before, at, or within six (6) months after, the end of its original
three-year Term (or any term provided for in a written renewal or extension of
the original Term), and Employee resigns from employment with the Company within
sixty (60) days after such failure, unless such failure is accompanied by a
mutually agreeable severance arrangement between the Company and Employee or is
the result of Employee’s retirement or other termination from the Company

 

7

--------------------------------------------------------------------------------


 

other than for Good Reason notwithstanding the Company’s offer to renew, extend
or replace this Agreement.

 

b.                In the event of one of the triggers referenced in Sections
11(a)(i) through (iii) above, then, on the sixtieth (60th) day after Employee’s
termination of employment, but contingent upon the execution and effectiveness
of the Release attached hereto and made a part hereof, and subject to
Section 22(n) below, Employee shall be entitled to the following:

 

(i)                  Continuation of Employee’s Base Salary as of the date
immediately preceding the termination (or, if the termination of employment is
for Good Reason due to the reduction of Employee’s Base Salary, then such rate
of Base Salary as in effect immediately prior to such reduction) for 24 months,
payable in accordance with the Company’s normal payroll cycle and procedures
(but not less frequently than monthly) with a lump sum payment on the sixtieth
(60th) day after Employee’s termination of employment of the amounts Employee
would otherwise have received during the sixty (60) days after Employee’s
termination had the payments begun immediately after Employee’s termination of
employment. Notwithstanding anything to the contrary in this Agreement, the
amount of any payment or entitlement to payment of the aforesaid Base Salary
continuation shall be reduced, offset and subject to recovery by the Company in
the event and to the extent of any base salary earned by the Employee as a
result of subsequent employment during the 24 months after Employee’s
termination of employment.  In no event shall Employee be obligated to seek
other employment or take any other action by way of mitigation of such amounts
payable to Employee and, except as provided in the preceding sentence, such
amounts shall not be reduced whether or not the Employee obtains other
employment.

 

(ii)                 A lump sum payment of two times the amount of the average
percentage of target bonus paid or to be paid to employees at the same job grade
level of Employee (if any) under the annual bonus programs for officers in
respect of the Company’s two fiscal years immediately preceding the fiscal year
in which the termination date occurs.

 

(iii)                A lump sum payment in an amount equal to two times the
annual contribution that would have been made by the Company in respect of

 

8

--------------------------------------------------------------------------------

 

the plan year in which such termination of employment occurs for Employee’s
participation in the Company’s medical, pharmacy, dental and vision benefits
programs.

 

(iv)                Reasonable outplacement services, as determined and provided
by the Company, for one year or until other employment is secured, whichever
comes first.

 

No such payment or benefit shall be provided to Employee pursuant to this
Section 11 if the Release attached hereto is not provided to the Company no
later than forty-five (45) days after Employee’s termination date; and no
payment or benefit hereunder shall be provided to Employee prior to the
Company’s receipt of the Release and the expiration of the period of revocation
provided in the Release.

 

c.                In the event that there is a material breach by Employee of
any continuing obligations under this Agreement or the Release after termination
of employment, any unpaid amounts under this Section 11 shall be forfeited and
Company shall retain any other rights available to it under law or equity. Any
payments or reimbursements under this Section 11 shall not be deemed the
continuation of Employee’s employment for any purpose. Except as specifically
enumerated in the Release, the Company’s payment obligations under this
Section 11 will not negate or reduce (i) any amounts otherwise due but not yet
paid to Employee by the Company, or (ii) any other amounts payable to Employee
outside this Agreement, or (iii) those benefits owed under any other plan or
agreement covering Employee which shall be governed by the terms of such plan or
agreement. Subject to any applicable prohibition on acceleration of payment
under Section 409A of the Internal Revenue Code, the Company may, at any time
and in its sole discretion, make a lump-sum payment of all amounts, or all
remaining amounts, due to Employee under this Section 11.

 

12.          Effect of 280G.

 

a.                Subject to Section 22(n) and contingent upon Employee’s timely
execution and the effectiveness of the Release attached hereto and made a part
hereof as provided in Section 11 hereof, if any payments and benefits by the
Company to or for the benefit of Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 12 (a “Payment”) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code (“Code Section 280G”) so
that Employee would

 

9

--------------------------------------------------------------------------------


 

be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code or any interest or penalties with respect to such tax (collectively
referred to as the “Excise Tax”), then Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after Employee
pays all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any Excise Tax, income tax or other tax
(and any interest and penalties imposed with respect thereto), Employee retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing, if the Net After-tax Benefit to
Employee resulting from receiving the Gross-Up Payment is less than $50,000
greater than the Net After-tax Benefit to Employee resulting from having the
Payments reduced to the Reduced Amount, then no Gross-Up Payment shall be made
and the Payments shall be reduced to the Reduced Amount. Unless Employee and the
Company shall otherwise agree (provided such agreement does not cause any
payment or benefit hereunder which is deferred compensation covered by
Section 409A of the Internal Revenue Code to be in non-compliance with
Section 409A of the Internal Revenue Code), in the event the Payments are to be
reduced, the Company shall reduce or eliminate the payments or benefits to
Employee by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the date of the “change in ownership or control”
(within the meaning of Code Section 280G) (a “Change in Control”). Any reduction
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Employee’s rights and
entitlements to any benefits or compensation. For purposes hereof:

 

(i)                  “Net After-tax Benefit” shall mean the Present Value of a
Payment net of all taxes (including any Excise Tax imposed on Employee) with
respect thereto, determined by applying the highest marginal rate(s) applicable
to an individual for Employee’s taxable year in which the Change in Control
occurs.

 

(ii)                 “Present Value” shall mean such value determined in
accordance with Section 280G(d)(4) of the Internal Revenue Code.

 

(iii)                “Reduced Amount” shall be an amount expressed as a Present
Value which maximizes the aggregate Present Value of Payments without causing
any Payment to be subject to excise tax under Section 4999 of the

 

10

--------------------------------------------------------------------------------


 

Internal Revenue Code or the deduction limitation of Section 280G of the
Internal Revenue Code.

 

b.                All determinations required to be made under this Section 12,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be used in arriving at such
determination, shall be made by the tax department of an independent public
accounting firm (the “Accounting Firm”) or, at Company’s discretion, by a
recognized compensation consulting firm (such as Hewitt Associates) (the
“Consulting Firm”) which shall be engaged by the Company prior to the time of
the first Payment to Employee. The Accounting Firm or Consulting Firm selected
shall not be serving as accountant or auditor for the individual, entity or
group effecting the Change in Control. The Accounting Firm or Consulting Firm
shall prepare and provide detailed supporting calculations both to the Company
and Employee within fifteen (15) business days of the later of (i) the
Accounting Firm’s or Consulting Firm’s engagement to make the required
calculations or (ii) the date the Accounting Firm or Consulting Firm obtains all
information needed to make the required calculation. Any determination by the
Accounting Firm or Consulting Firm shall be binding upon the Company and
Employee. All fees and expenses of the Accounting Firm or Consulting Firm shall
be borne solely by the Company.

 

c.                Any Gross-Up Payment, as determined pursuant to this
Section 12, shall be paid by the Company to Employee within five (5) days of the
receipt of the Accounting Firm’s or Consulting Firm’s determination if the
Payment is then required to satisfy an assessment or other current demand for
payment made of Employee by federal or state taxing authorities. Gross-Up
Payments due at a later date shall be paid to Employee no later than fourteen
(14) days prior to the date that Employee’s federal or state payment is due. If
required by law, the Company shall treat all or any portion of the Gross-Up
Payment as being subject to income tax withholding for federal or state tax
purposes. Amounts determined by the Company to be subject to federal or state
tax withholding will not be paid directly to Employee but shall be timely paid
to the respective taxing authority.

 

d.                As a result of the uncertainty in the application of
Section 4999 of the Internal Revenue Code at the time of the initial
determination by the Accounting Firm or Consulting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that Employee hereafter is required
to make a payment of any Excise Tax, the Firm shall determine the amount of the
Underpayment that has occurred

 

11

--------------------------------------------------------------------------------


 

and any such Underpayment shall be promptly paid by the Company (or any
successor or assign) to or for the benefit of Employee. Conversely, if it is
later determined that the actual required Gross-Up Payment was less than the
amount paid to Employee, Employee shall refund the excess portion to the Company
but only to the extent that Employee has not yet paid the excess amount to the
taxing authorities or is able to obtain a refund from the respective taxing
authorities of amounts previously paid. The Company may pursue at its own
expense the refund on behalf of Employee, and, if requested by the Company,
Employee shall reasonably cooperate in such refund effort.

 

e.             All Gross-Up Payments to be made under this Section 12 (other
than the Underpayment described in Section 12(e)) must be made no later than the
end of the Employee’s taxable year next following the Employee’s taxable year in
which the applicable related taxes are remitted. Any right to reimbursement
incurred due to a tax audit or litigation addressing the existence or amount of
a tax liability must be made no later than the end of the Employee’s taxable
year following the Employee’s taxable year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authorities or,
where no such taxes are remitted, the end of the Employee’s taxable year
following the year in which the audit is completed or there is a final and
non-appealable settlement or the resolution of the litigation.

 

13.          Publicity; No Disparaging Statement. Except as otherwise provided
in Section 14 hereof, Employee and the Company covenant and agree that they
shall not engage in any communications to persons outside the Company which
shall disparage one another or interfere with their existing or prospective
business relationships.

 

14.          Confidentiality and Legal Process. Employee agrees to keep the
proprietary terms, of this Agreement confidential and to refrain from disclosing
any information concerning this Agreement to any one other than Employee’s
immediate family and personal agents or advisors. Notwithstanding the foregoing,
nothing in this Agreement is intended to prohibit Employee or the Company from
performing any duty or obligation that shall arise as a matter of law.
Specifically, Employee and the Company shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process. This
Agreement is not intended in any way to proscribe Employee’s or the Company’s
right and ability to provide information to any federal, state or local agency
in response or adherence to the lawful exercise of such agency’s authority.

 

15.          Business Protection Provision Definitions.

 

12

--------------------------------------------------------------------------------


 

a.                Preamble. As a material inducement to the Company to enter
into this Agreement, and in recognition of the valuable experience, knowledge
and proprietary information Employee has gained or will gain while employed,
Employee agrees to abide by and adhere to the business protection provisions in
Sections 15, 16, 17, 18 and 19 herein.

 

b.                Definitions. For purposes of Sections 15, 16, 17, 18, 19 and
20 herein:

 

(i)                  “Competitive Position” shall mean any employment,
consulting, advisory, directorship, agency, promotional or independent
contractor arrangement between Employee and (x) any person or Entity engaged
wholly or in material part in the business in which the Company is engaged
(i.e., the discount consumable basic or general merchandise retail business),
including but not limited to such other similar businesses as Wal-Mart, Sam’s,
Target, Costco, K-Mart, Big Lots, BJs Wholesale, Walgreen’s, Rite-Aid, CVS,
Family Dollar Stores, Fred’s, the 99 Cents Stores and Dollar Tree Stores, or
(y) any person or Entity then attempting or planning to enter the discount
consumable basics retail business, whereby Employee is required to perform
services on behalf of or for the benefit of such person or Entity which are
substantially similar to the services Employee provided or directed at any time
while employed by the Company or any of its affiliates.

 

(ii)                 “Confidential Information” shall mean the proprietary or
confidential data, information, documents or materials (whether oral, written,
electronic or otherwise) belonging to or pertaining to the Company, other than
“Trade Secrets” (as defined below), which is of tangible or intangible value to
the Company and the details of which are not generally known to the competitors
of the Company. Confidential Information shall also include any items marked
“CONFIDENTIAL” or some similar designation or which are otherwise identified as
being confidential.

 

(iii)                “Entity” or “Entities” shall mean any business, individual,
partnership, joint venture, agency, governmental agency, body or subdivision,
association, firm, corporation, limited liability company or other entity of any
kind.

 

(iv)                “Restricted Period” shall mean two (2) years following
Employee’s termination date.

 

13

--------------------------------------------------------------------------------


 

(v)                 “Territory” shall include individually and as a total area
those states in the United States in which the Company maintains stores at
Employee’s termination date or those states in which the Company has specific
and demonstrable plans to open stores within six months of Employee’s
termination date.

 

(vi)                “Trade Secrets” shall mean information or data of or about
the Company, including, but not limited to, technical or non-technical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) any other information
which is defined as a “trade secret” under applicable law.

 

(vii)               “Work Product” shall mean all tangible work product,
property, data, documentation, “know-how,” concepts or plans, inventions,
improvements, techniques and processes relating to the Company that were
conceived, discovered, created, written, revised or developed by Employee while
employed by the Company.

 

16.          Nondisclosure: Ownership of Proprietary Property.

 

a.                In recognition of the Company’s need to protect its legitimate
business interests, Employee hereby covenants and agrees that, for the Term and
thereafter (as described below), Employee shall regard and treat Trade Secrets
and Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any Trade Secrets or Confidential Information to any person or
Entity for any purpose other than in accordance with Employee’s duties under
this Agreement or as required by applicable law. This provision shall apply
to each item constituting a Trade Secret at all times it remains a “trade
secret” under applicable law and shall apply to any Confidential Information,
during employment and for the Restricted Period thereafter.

 

14

--------------------------------------------------------------------------------


 

b.                Employee shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information and shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which Employee becomes aware.
Employee shall assist the Company, to the extent reasonably requested, in the
protection or procurement of any intellectual property protection or other
rights in any of the Trade Secrets or Confidential Information.

 

c.                All Work Product shall be owned exclusively by the Company. To
the greatest extent possible, any Work Product shall be deemed to be “work made
for hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as
amended), and Employee hereby unconditionally and irrevocably transfers and
assigns to the Company all right, title and interest Employee currently has or
may have by operation of law or otherwise in or to any Work Product, including,
without limitation, all patents, copyrights, trademarks (and the goodwill
associated therewith), trade secrets, service marks (and the goodwill associated
therewith) and other intellectual property rights. Employee agrees to execute
and deliver to the Company any transfers, assignments, documents or other
instruments which the Company may deem necessary or appropriate, from time to
time, to protect the rights granted herein or to vest complete title and
ownership of any and all Work Product, and all associated intellectual property
and other rights therein, exclusively in the Company.

 

17.          Non-Interference with Employees. Through employment and thereafter
through the Restricted Period, Employee will not, either directly or indirectly,
alone or in conjunction with any other person or Entity: actively recruit,
solicit, attempt to solicit, induce or attempt to induce any person who is an
exempt employee of the Company or any of its subsidiaries or affiliates (or has
been within the last 6 months) to leave or cease such employment for any reason
whatsoever;

 

18.          Non-Interference with Business Relationships.

 

a.                Employee acknowledges that, in the course of employment,
Employee will learn about Company’s business, services, materials, programs and
products and the manner in which they are developed, marketed, serviced and
provided. Employee knows and acknowledges that the Company has invested
considerable time and money in developing its product sales and real estate
development programs and relationships, vendor and other service provider
relationships and agreements, store layouts and fixtures, and marketing
techniques and that those things are unique and original. Employee further
acknowledges that the Company has a strong business reason to keep secret
information relating to Company’s

 

15

--------------------------------------------------------------------------------


 

business concepts, ideas, programs, plans and processes, so as not to aid
Company’s competitors. Accordingly, Employee acknowledges and agrees that the
protection outlined in (b) below is necessary and reasonable.

 

b.                During the Restricted Period, Employee will not, on Employee’s
own behalf or on behalf of any other person or Entity, solicit, contact, call
upon, or communicate with any person or entity or any representative of any
person or entity who has a business relationship with Company and with whom
Employee had contact while employed, if such contact or communication would
likely interfere with Company’s business relationships or result in an unfair
competitive advantage over Company.

 

19.          Agreement Not to Work in Competitive Position. Employee covenants
and agrees not to accept, obtain or work in a Competitive Position for a company
or entity that operates anywhere within the Territory for the Restricted Period.

 

20.          Acknowledgements Regarding Sections 15 — 19.

 

a.                Employee and Company expressly covenant and agree that the
scope, territorial, time and other restrictions contained in Sections 15 through
19 of this Agreement constitute the most reasonable and equitable restrictions
possible to protect the business interests of the Company given: (i) the
business of the Company; (ii) the competitive nature of the Company’s industry;
and (iii) that Employee’s skills are such that Employee could easily find
alternative, commensurate employment or consulting work in Employee’s field
which would not violate any of the provisions of this Agreement.

 

b.                Employee acknowledges that the compensation and benefits
described in Sections 5, 11 and 12 are also in consideration of his/her
covenants and agreements contained in Sections 15 through 19 hereof and that a
breach by Employee of the obligations contained in Sections 15 through 19 hereof
shall forfeit Employee’s right to such compensation and benefits.

 

c.                Employee acknowledges and agrees that a breach by Employee of
the obligations set forth in Sections 15 through 19 will likely cause Company
irreparable injury and that, in such event, the Company shall be entitled to
injunctive relief in addition to such other and further relief as may be proper.

 

d.                                               The parties agree that if, at
any time, a court of competent jurisdiction determines that any of the
provisions of Section 15 through 19 are unreasonable under

 

16

--------------------------------------------------------------------------------

 

Tennessee law as to time or area or both, the Company shall be entitled to
enforce this Agreement for such period of time or within such area as may be
determined reasonable by such court.

 

21.                               Return of Materials.  Upon Employee’s
termination, Employee shall return to the Company all written, electronic,
recorded or graphic materials of any kind belonging or relating to the Company
or its affiliates, including any originals, copies and abstracts in Employee’s
possession or control.

 

22.                               General Provisions.

 

a.                                                Amendment.  This Agreement may
be amended or modified only by a writing signed by both of the parties hereto.

 

b.                                               Binding Agreement.  This
Agreement shall inure to the benefit of and be binding upon Employee, his/her
heirs and personal representatives, and the Company and its successors and
assigns.

 

c.                                                Waiver Of Breach; Specific
Performance.  The waiver of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other breach.  Each of the
parties to this Agreement will be entitled to enforce this Agreement,
specifically, to recover damages by reason of any breach of this Agreement, and
to exercise all other rights existing in that party’s favor.  The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that any party may apply to any
court of law or equity of competent jurisdiction for specific performance or
injunctive relief to enforce or prevent any violations of the provisions of this
Agreement.

 

d.                                               Unsecured General Creditor. 
The Company shall neither reserve nor specifically set aside funds for the
payment of its obligations under this Agreement, and such obligations shall be
paid solely from the general assets of the Company.

 

e.                                                No Effect On Other
Arrangements.  It is expressly understood and agreed that the payments made in
accordance with this Agreement are in addition to any other benefits or
compensation to which Employee may be entitled or for which Employee may be
eligible.

 

f.                                                  Tax Withholding.  There
shall be deducted from each payment under this Agreement the amount of any tax
required by any governmental authority to be withheld and paid over by the
Company to such governmental authority for the account of Employee.

 

17

--------------------------------------------------------------------------------


 

g.                                               Notices.

 

(i)                                                      All notices and all
other communications provided for herein shall be in writing and delivered
personally to the other designated party, or mailed by certified or registered
mail, return receipt requested, or delivered by a recognized national overnight
courier service, or sent by facsimile, as follows:

 

If to Company to:

Dollar General Corporation

 

Attn: General Counsel

 

100 Mission Ridge

 

Goodlettsville, TN 37072-2171

 

Facsimile: (615)855-5180

 

 

If to Employee to:

(Last address of Employee

 

known to Company unless

 

otherwise directed in writing by Employee)

 

(ii)                                                   All notices sent under
this Agreement shall be deemed given twenty-four (24) hours after sent by
facsimile or courier, seventy-two (72) hours after sent by certified or
registered mail and when delivered if by personal delivery.

 

(iii)                                               Either party hereto may
change the address to which notice is to be sent hereunder by written notice to
the other party in accordance with the provisions of this Section.

 

h.                                               Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Tennessee (without giving effect to conflict of laws).

 

i.   Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and, unless specifically provided herein, this Agreement supersedes and
replaces any prior agreement, either oral or written, which Employee may have
with Company that relates generally to the same subject matter.

 

j.                                                   Assignment.  This Agreement
may not be assigned by Employee, and any attempted assignment shall be null and
void and of no force or effect.

 

k.                                                Severability.  If any one or
more of the terms, provisions, covenants or restrictions of this Agreement shall
be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and

 

18

--------------------------------------------------------------------------------


 

restrictions of this Agreement shall remain in full force and effect, and to
that end the provisions hereof shall be deemed severable.

 

l.                                                   Section Headings.  The
Section headings set forth herein are for convenience of reference only and
shall not affect the meaning or interpretation of this Agreement whatsoever.

 

m.                                             Voluntary Agreement.  Employee
and Company represent and agree that each has reviewed all aspects of this
Agreement, has carefully read and fully understands all provisions of this
Agreement, and is voluntarily entering into this Agreement.  Each party
represents and agrees that such party has had the opportunity to review any and
all aspects of this Agreement with legal, tax or other adviser(s) of such
party’s choice before executing this Agreement.

 

n.                                               Deferred Compensation Omnibus
Provision.  It is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Internal Revenue Code shall
be paid and provided in a manner, and at such time, including without limitation
payment and provision of benefits only in connection with the occurrence of a
permissible payment event contained in Section 409A (e.g. death, disability,
separation from service from the Company and its affiliates as defined for
purposes of Section 409A of the Internal Revenue Code), and in such form, as
complies with the applicable requirements of Section 409A of the Internal
Revenue Code to avoid the unfavorable tax consequences provided therein for
non-compliance.  In connection with effecting such compliance with Section 409A
of the Internal Revenue Code, the following shall apply:

 

(i)                                                      Notwithstanding any
other provision of this Agreement, the Company is authorized to amend this
Agreement, to void or amend any election made by Employee under this Agreement
and/or to delay the payment of any monies and/or provision of any benefits in
such manner as may be determined by it to be necessary or appropriate to comply,
or to evidence or further evidence required compliance, with Section 409A of the
Internal Revenue Code (including any transition or grandfather rules
thereunder).

 

(ii)                                                   Neither Employee nor the
Company shall take any action to accelerate or delay the payment of any monies
and/or provision of any benefits in any manner which would not be in compliance
with Section 409A of the

 

19

--------------------------------------------------------------------------------


 

Internal Revenue Code (including any transition or grandfather rules
thereunder).

 

(iii)                                                If Employee is a specified
employee for purposes of Section 409A(a)(2)(B)(i) of the Internal Revenue Code,
any payment or provision of benefits in connection with a separation from
service payment event (as determined for purposes of Section 409A of the
Internal Revenue Code) shall not be made until six months after Employee’s
separation from service (the “409A Deferral Period”).  In the event such
payments are otherwise due to be made in installments or periodically during the
409A Deferral Period, the payments which would otherwise have been made in the
409A Deferral Period shall be accumulated and paid in a lump sum as soon as the
409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled.  In the event benefits are required to be deferred, any
such benefit may be provided during the 409A Deferral Period at Employee’s
expense, with Employee having a right to reimbursement from the Company once the
409A Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.

 

(iv)                                               If a Change in Control occurs
but the Change in Control does not constitute a change in control within the
meaning of Section 409A of the Internal Revenue Code (a “409A Change in
Control”), then payment of any amount or provision of any benefit under this
Agreement which is considered to be deferred compensation subject to
Section 409A of the Internal Revenue Code shall be deferred until another
permissible payment event contained in Section 409A of the Internal Revenue Code
occurs (e.g., death, disability, separation from service from the Company and
its affiliated companies as defined for purposes of Section 409A of the Internal
Revenue Code), including any deferral of payment or provision of benefits for
the 409A Deferral Period as provided above.

 

(v)                                                  For purposes of this
Agreement, all rights to payments and benefits hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Internal Revenue Code.

 

20

--------------------------------------------------------------------------------


 

(vi)                                               For purposes of determining
time of (but not entitlement to) payment or provision of deferred compensation
under this Agreement under Section 409A of the Internal Revenue Code in
connection with a termination of employment, termination of employment will be
read to mean a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code where it is reasonably anticipated that no further
services would be performed after that date or that the level of bona fide
services Employee would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than 50% of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.

 

(vii)                                            For purposes of this Agreement,
a key employee for purposes of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code shall be determined on the basis of the applicable 12—month period ending
on the specified employee identification date designated by the Company
consistently for purposes of this Agreement and similar agreements or, if no
such designation is made, based on the default rules and regulations under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code.

 

(viii)                                         Notwithstanding any other
provision of this Agreement, the Company shall not be liable to Employee if any
payment or benefit which is to be provided pursuant to this Agreement and which
is considered deferred compensation subject to Section 409A of the Internal
Revenue Code otherwise fails to comply with, or be exempt from, the requirements
of Section 409A of the Internal Revenue Code.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute this Agreement to be effective as of the
Effective Date.

 

 

DOLLAR GENERAL CORPORATION

 

 

 

By:

/s/ Bob Ravener

 

 

 

 

Its:

SVP, Chief People Officer

 

 

Date: 3/31/09

 

 

 

 

“EMPLOYEE”

 

 

 

/s/ S. Lanigan

 

Susan Lanigan

 

 

Date: 3/30/09

 

 

 

 

Witnessed By:

 

 

 

/s/ Julie L. Filson

 

22

--------------------------------------------------------------------------------


 

Addendum to Employment Agreement
with                                                               

 

RELEASE AGREEMENT

 

THIS RELEASE (“Release”) is made and entered into by and between
                                   (“Employee”) and DOLLAR GENERAL CORPORATION,
and its successor or assigns (“Company”).

 

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on                                       ;

 

WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, effective                                           
(“Agreement”), in which the form of this Release is incorporated by reference;

 

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
termination of employment, with appropriate releases, in accordance with the
Agreement;

 

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service Employee has provided and/or will provide for the Company;

 

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

 

1.                                      Claims Released Under This Agreement.

 

In exchange for receiving the payments and benefits described in Section 11 and
12 of the Agreement, Employee hereby voluntarily and irrevocably waives,
releases, dismisses with prejudice, and withdraws all claims, complaints, suits
or demands of any kind whatsoever (whether known or unknown) which Employee ever
had, may have, or now has against Company and other current or former
subsidiaries or affiliates of the Company and their past, present and future
officers, directors, employees, agents, insurers and attorneys (collectively,
the “Releasees”), arising from or relating to (directly or indirectly)
Employee’s employment or the termination of employment or other events that have
occurred as of the date of execution of this Agreement, including but not
limited to:

 

23

--------------------------------------------------------------------------------


 

a.                                                claims for violations of Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Fair Labor Standards Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Equal Pay Act, the Family and Medical Leave Act, 42 U.S.C.
§ 1981, the Sarbanes Oxley Act of 2002, the National Labor Relations Act, the
Labor Management Relations Act, Executive Order 11246, Executive Order 11141,
the Rehabilitation Act of 1973, or the Employee Retirement Income Security Act;

 

b.                                               claims for violations of any
other federal or state statute or regulation or local ordinance;

 

c.                                                claims for lost or unpaid
wages, compensation, or benefits, defamation, intentional or negligent
infliction of emotional distress, assault, battery, wrongful or constructive
discharge, negligent hiring, retention or supervision, fraud, misrepresentation,
conversion, tortious interference, breach of contract, or breach of fiduciary
duty;

 

d.                                               claims to benefits under any
bonus, severance, workforce reduction, early retirement, outplacement, or any
other similar type plan sponsored by the Company (except for those benefits owed
under any other plan or agreement covering Employee which shall be governed by
the terms of such plan or agreement); or

 

e.                                                any other claims under state
law arising in tort or contract.

 

2.                                      Claims Not Released Under This
Agreement.

 

In signing this Release, Employee is not releasing any claims that may arise
under the terms of this Release or which may arise out of events occurring after
the date Employee executes this Release.

 

Employee also is not releasing claims to benefits that Employee is already
entitled to receive under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement.  However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans.

 

24

--------------------------------------------------------------------------------

 

 

Nothing in this Release shall prohibit Employee from engaging in activities
required or protected under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of the law.

 

3.             No Assignment of Claim.  Employee represents that Employee has
not assigned or transferred, or purported to assign or transfer, any claims or
any portion thereof or interest therein to any party prior to the date of this
Release.

 

4.             Compensation.  In accordance with the Agreement, the Company
agrees to pay Employee or, if Employee becomes eligible for payments and
benefits under Section 11 and 12 but dies before receipt thereof, Employee’s
spouse or estate, as the case may be, the amounts provided in Section 11 and 12
of the Agreement.

 

5.             Publicity; No Disparaging Statement.  Except as otherwise
provided in Section 14 of the Agreement, Section 2 of this Release, and as
privileged by law, Employee and the Company covenant and agree that they shall
not engage in any communications with persons outside the Company which shall
disparage one another or interfere with their existing or prospective business
relationships.

 

6.             No Admission Of Liability.  This Release shall not in any way be
construed as an admission by the Company or Employee of any improper actions or
liability whatsoever as to one another, and each specifically disclaims any
liability to or improper actions against the other or any other person.

 

7.             Voluntary Execution.  Employee warrants, represents and agrees
that Employee has been encouraged in writing to seek advice regarding this
Release from an attorney and tax advisor prior to signing it; that this Release
represents written notice to do so; that Employee has been given the opportunity
and sufficient time to seek such advice; and that Employee fully understands the
meaning and contents of this Release. Employee further represents and warrants
that Employee was not coerced, threatened or otherwise forced to sign this
Release, and that Employee’s signature appearing hereinafter is voluntary and
genuine.  EMPLOYEE UNDERSTANDS THAT EMPLOYEE MAY TAKE UP TO TWENTY-ONE (21) DAYS
TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE.

 

8.             Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT THIS
RELEASE MAY BE REVOKED BY EMPLOYEE BY NOTIFYING THE COMPANY IN WRITING OF SUCH
REVOCATION WITHIN SEVEN (7) DAYS OF EMPLOYEE’S

 

25

--------------------------------------------------------------------------------


 

EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE UNTIL THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  EMPLOYEE UNDERSTANDS THAT UPON THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE BINDING UPON
EMPLOYEE AND EMPLOYEE’S HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS,
SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.

 

Acknowledged and Agreed To:

 

 

 

 

“COMPANY”

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

WITNESSED BY:

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

26

--------------------------------------------------------------------------------
